IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,089-01


                      EX PARTE CHARLES LEE MOSIER SR., Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                         CAUSE NO. C-432-W011426-1397476-A
                IN THE 432ND DISTRICT COURT OF TARRANT COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

continuous sexual abuse of a child and sentenced to imprisonment for fifty years. His conviction was

affirmed on appeal. Mosier v. State, No. 02-16-00159-CR (Tex. App.—Fort Worth Jun. 1, 2017) (not

designated for publication).

        The trial court signed an order designating issues on January 15, 2019. After 180 days from

the day the writ application was served on the State, the writ application was forwarded to this Court.

TEX . R. APP . P. 73.5.
       We remand this application to the 432nd District Court of Tarrant County to allow the trial

judge to complete an evidentiary investigation and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.



Filed: September 11, 2019
Do not publish